IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00291-CR

CURTIS BURL FAULKNER, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. 30445-CR


                           MEMORANDUM OPINION


       Curtis Faulkner, Jr. was charged with evading arrest or detention, enhanced with

a prior evading conviction. TEX. PENAL CODE ANN. § 38.04(b)(2) (Vernon 2003). A jury

found him guilty and assessed punishment at 5 years in prison and a $1,500 fine.

Faulkner appeals. Because the evidence is legally and factually sufficient to support the

conviction, the trial court’s judgment is affirmed.

                   LEGAL AND FACTUAL SUFFICIENCY OF THE EVIDENCE

       Faulkner argues on appeal that (1) the trial court erred in overruling his motion

for instructed verdict, and (2) the evidence is both legally and factually insufficient to
support the conviction. Specifically, he argues that the evidence was insufficient to

prove that he had knowledge of the attempted detention or that he intentionally fled

from the Department of Public Safety trooper.

         A complaint about a trial court's failure to grant a motion for directed verdict is a

challenge to the legal sufficiency of the evidence. Canales v. State, 98 S.W.3d 690, 693

(Tex. Crim. App. 2003); Long v. State, 137 S.W.3d 726, 736 (Tex. App.—Waco 2004, pet

ref’d). Therefore, we combine Faulkner’s first issue with the legal sufficiency complaint

within his second issue and review the legal and factual sufficiency of the evidence.

Standard of Review

         In reviewing the legal sufficiency of the evidence, this Court looks at all of the

evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 61 L. Ed. 2d 560, 99 S. Ct. 2781 (1979); Bigon

v. State, 252 S.W.3d 360, 366 (Tex. Crim. App. 2008). The sufficiency of the evidence is

measured by reference to the elements of the offense as defined by a hypothetically

correct jury charge for the case. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997).

         “Only one question is to be answered in a factual-sufficiency review:

Considering all of the evidence in a neutral light, was a jury rationally justified in

finding guilt beyond a reasonable doubt?” Grotti v. State, No. PD-134-07, 2008 Tex.

Crim. App. LEXIS 761, *23 (Tex. Crim. App. June 25, 2008). The verdict may be set aside

only if it is so contrary to the overwhelming weight of the evidence as to be clearly

Faulkner v. State                                                                       Page 2
wrong and unjust. Id. at *14. A reversal for factual insufficiency cannot occur when

"the greater weight and preponderance of the evidence actually favors conviction." Id.

at *24. Malik's rule of measuring evidentiary sufficiency "by the elements of the offense

as defined by a hypothetically correct jury charge" also applies when the evidence is

reviewed for factual sufficiency. Wooley v. State, No. PD-0861-07, 2008 Tex. Crim. App.

LEXIS 762 (Tex. Crim. App. June 25, 2008).

Facts

        Trooper Ronnie Hubbell, with the Texas Department of Public Safety, was

patrolling, in a marked unit, northbound on Interstate 45 in Navarro County, Texas. He

noticed a red Mitsubishi Eclipse traveling southbound at a high rate of speed. He

checked the vehicle’s speed with radar which indicated it was traveling at 90 miles per

hour. When the vehicle passed Hubbell, he checked the speed again and the vehicle

was shown to be traveling at 92 miles per hour. Hubbell activated his overhead lights

and sirens and crossed the median to pursue the vehicle. The vehicle continued to

travel at a high rate of speed and swerved in and out of traffic. Hubbell reached speeds

in excess of 110 miles per hour in an effort to catch up with the vehicle. He was never

able to position his unit directly behind the vehicle. In Hubbell’s opinion, the vehicle

continued to accelerate during Hubbell’s attempt to detain it.

        Hubbell saw the vehicle exit the interstate and pull into the parking lot of a hotel.

To reach the hotel, the vehicle had to pass two gas stations and a couple of fast-food

restaurants. Hubble also exited the interstate. He could not see the occupants of the

vehicle leave it because the hotel blocked his view. He pulled into the parking lot

Faulkner v. State                                                                      Page 3
where he saw the vehicle parked haphazardly. He saw steam or smoke coming from

under the hood. The hood felt very hot. Hubble entered the hotel lobby where he

asked if anyone had just come in hurriedly. He was told that a man had run toward the

restroom area. Hubbell instructed the person to exit the restroom, and after a few

moments, Faulkner exited the restroom. Faulkner admitted to Hubbell that he had been

driving the vehicle. Based on his training and experience, Hubbell believed Faulkner

was evading and intentionally not pulling over for Hubbell on the interstate.

        Faulkner agreed that he was speeding but stated that he was not aware that the

trooper was trying to pull him over. He said he had not bothered to look in his

rearview or side mirrors except to change lanes or to exit the interstate.       The car

belonged to the father of the passenger riding with Faulkner. Faulkner stated that he

exited the interstate because the car was overheating due to the way he was driving it.

Faulkner also stated that he stopped because he had to use the bathroom. He thought

gas station bathrooms were filthy. He also said that he just stopped at the first place he

saw.

        The jury heard that Faulkner had been convicted previously for two offenses of

burglary of a motor vehicle and for one offense of evading detention.

Application

        Reviewing the evidence under the appropriate standards, we find the evidence

both legally and factually sufficient to prove that Faulkner had knowledge of the

attempted detention and that he intentionally fled from Trooper Hubbell. Faulkner’s

two issues on appeal are overruled.

Faulkner v. State                                                                   Page 4
                                      CONCLUSION

        Having overruled the issues on appeal, we affirm the trial court’s judgment.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed February 11, 2009
Do not publish
[CR25]




Faulkner v. State                                                                  Page 5